DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The information disclosure statement (IDS) submitted on October 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,509,845. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Instant Application 16/680008
Patent No. 10,509,845
2. (New) A method comprising: determining a first result and a second result; generating a three-dimensional display layout that positions the second result in relation to the first result based on one or more attributes of the first result and one or more attributes of the second result; formatting the three-dimensional 

.


Reasons For Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Lantrip et al. (Patent No. 7555496) teaches enhanced visual browsing and analysis.  The invention is applied to large text document corpora such as digital libraries, regulations and procedures, archived reports, and the like.  The text content from these sources may be transformed to a spatial representation that preserves informational characteristics from the documents.  The three-dimensional representation may then be visually browsed and analyzed in ways that avoid language processing and that reduce the analysts’ effort.
     Next, the prior art of record, Shaburov (Patent No. 7366723) teaches visual query modeling that includes displaying in a web browser a visual model of a database, the visual model including one or more graphical objects representing one or more tables in the database and relations between the tables, receiving in the web browser user input creating a visual model of a query into the database, and generating code for the query based on the visual model of the query.
     The prior art or record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “determining a first result and a second result; generating a three-dimensional display layout that 

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Plott et al. (IEEE, March 26, 2022, pages 152-157) teaches a three dimensional display system; and 
b.  Piper et al. (CHI 2002, April 20-25, 2002, ACM, pages 355-362, Volume No. 4, Issue No. 1) teaches illuminating clay: a 3-D tangible interface for landscape analysis.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 25, 2022